Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Response to Amendment
Applicant's reply of 12/20/2021 has been entered.  The examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.

 
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of classifying a property expenditure, i.e., performing an accounting task. This can be considered sales activities, which is a commercial interaction. It can also be considered following rules or instructions, which is managing personal behavior or relationships between people. Both of these considerations are categorized as certain methods of organizing human activity, which is a grouping of abstract ideas enumerated in the PEG.
	
Claim 1, which is illustrative of claim 17, defines the abstract idea by the elements of:
A tangible property expenditure classification system, comprising: store data related to a tangible property, to 
store data related to an expenditure for an improvement made to a portion of the tangible property, to store data related to at least one of a comparable building component and a comparable building system, to store a determination of which of an expense and a capital expenditure is an appropriate classification for the expenditure for the tangible property, and to store data on which that determination is based; 
receive information regarding a plurality of comparable building improvements, including information related to at least one of a building component and a building system improvement; 
receive building component and building system improvement information for a subject tangible property; 
capture data related to a plurality of comparable property improvements from winning improvement bids on those comparable properties retrieved from a remote database of winning bids;
discard all comparable property improvements that do not have an improvement to a portion of that comparable property that is the same as the portion of the tangible property that was improved; 2Attorney Docket No. EW-17-001 
determine a value of each of the comparable property improvements; 
scale a scope of each comparable property improvement to a scope of the subject building improvement; 
determine the value of the subject tangible property improvement for which the expenditure was made; 
determine which of the plurality of comparable property improvements is most like the subject tangible property improvement by selecting a property having a recent improvement to the building system or component improvement that is in the geographic area of the subject property, the selected comparable property being most similar in size to the subject property of the comparable properties; 
determine whether the comparable building improvement most like the subject tangible property improvement was a maintenance and repair expense or a capital expenditure; 
provide an output representing the value of the improved portion of the subject tangible property improvement, one or more comparable building improvements most like the subject tangible property improvement, and the expense or capital expenditure state of the comparable building improvements most like the subject tangible property improvement to a human user; 
store the value of the improved portion of the subject tangible property improvement, the one or more comparable building improvements most like the subject tangible property improvement, and the expense or capital expenditure state of the comparable building improvements most like the subject tangible property improvement; 3Attorney Docket No. EW-17-001 
determine whether the subject tangible property improvement was a maintenance and repair expense or a capital expenditure based on the value of the improved portion, the expense or capital expenditure state of the comparable building improvement most like the subject tangible property improvement, and the value of the expenditure; 
provide an output representing the determination of whether the tangible property expenditure is an expense or a capital expenditure to a human user; and,
store the determination of whether the tangible property expenditure is an expense or a capital expenditure.



For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
a data storage device;
a communication adapter coupled to a tangible property expenditure management node over a wide area network; 
an input device; and,
a processor coupled to the scanner, data storage device, the communication adapter, input device, the processor including instructions which, when executed by the processor, cause the processor to. . . . 

These additional elements simply instruct one to practice the abstract idea of performing an accounting task utilizing a data storage device; a communication adapter coupled to a tangible property expenditure management node over a wide area network; an input device; a processor including instructions; and, a scanner, to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.  Therefore, the claims are found to be directed to the abstract ideas identified by the examiner.


Dependent claims 2 – 16 and 18 – 20 contain further embellishments to the same abstract idea found in claims 1 and 17. They are as originally presented and still recite supplementary categories for refining and classifying the accounting data analyzed and describe additional subcategories for property descriptions.  They also further methods used to arrive a classification.  They compare and contrast certain data (scaling, percentages, seeking winning bid data), in order to help a person determine an appropriate classification.  Thus, they further recite methods to perform the abstract ideas identified.   Furthermore, these claims do not contain anything that is considered to be an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Therefore, for the reasons set above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without significantly more.


Response to Arguments
Applicant’s arguments, see Remarks, page 9, filed 12/20/2021, with respect to claims 1 - 20 have been fully considered, however, are not persuasive.  Examiner respectfully disagrees with Applicant’s conclusions based on the reasoning below.

Applicant first argues that that the amended claims “…recites a specific computerized system to classify a tangible expenditure that Applicant believes may provide a technical improvement over complex manual determination methods.”  Remarks, at page 9.  

Examiner first concludes that the computer system described is generic in nature and recites the components - a data storage device; a communication adapter coupled to a tangible property expenditure management node over a wide area network; an input device; a processor including instructions; and, a scanner, as merely performing the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). Examiner has concluded that this is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.
Examiner adds that Applicant’s remarks above allude to a manual task as being performed by a computer or in a computer environment.  
	
Applicant next argues that the “specific process recited in the claims improves a computer system used herein…”  Examiner finds this argument not persuasive because 

Examiner notes that Applicant claims the improvement is provided by the “winning improvement bids” as recited in the amended claims.  Examiner respectfully disagrees with this claim limitation as citing an improvement to technology or a technical field.  This language has been interpreted as being an improvement in the data scoured and analyzed, per the method claimed, in order to best classify the data.  However, this step is performed by processor which is generically defined and simple computer implementation.  Furthermore, an improvement in the data mined, scaled and compared, would be an improvement in the method claimed.  Thus, it is an improvement to the abstract idea of classifying an expenditure and not an improvement to technology.  Examiner notes that Courts have concluded: “We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). 

Applicant’s final argument, on page 10, adds that amended claim 17 recites a “…technical, physical determination…captured by a scanner.”  Examiner respectfully finds this argument not persuasive based on the same reasoning detailed above.  First, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Badali (US20030212565) discloses an appraisal and home inspection process.  Block (US20160012549) details a business analysis tool using attribute groups.  Cerri (US20190147545) discloses a method and system wherein processors are configured to determine an expense type for an input of an expense.  Dupray (US20100063829) discusses a real estate transaction system.  Gitt (US20160321587) has as method and system for determining property improvement projects.   Hall (US20160335731) discloses a database that stores information indicative of a plurality of assets that are used in a building or system.  Lammert (US20190019261) has a system and method for remote real estate inspections and valuations.  Waslander (US20190108603) details property enhancement services.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687